Citation Nr: 1412756	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-26 548A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury, to include myelopathy of T3-4.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Lavan & Neidenberg, P.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The appellant had served in the U. S. Navy Reserves from July 1977 to August 1980, with periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Custody of the case was subsequently transferred to the RO in Atlanta, Georgia.  

Following a hearing before the Board in November 2012, additional private clinical records were received along with a waiver of initial RO consideration of such evidence.  These records are dated in 2005 as well as 2011 and 2012 and, in part, note sleep disturbance, respiratory problems as well as anxiety and a recurrent major depressive disorder.  

In a June 2013 letter the appellant's attorney requested confirmation that a substantive appeal was timely filed on September 28, 2012, to perfect an appeal as to denials of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and entitlement to a total rating for compensation purposes based upon individual unemployability.  In this regard, following notice of the denial by RO letter of July 28, 2011, a statement of the case was issued on September 14, 2012.  Attached to the June 2013 letter from the attorney was a copy of VA Form 9, Appeal to the Board of Veterans' Appeals, which is dated September 27, 2012, and a copy of a fax which purports to confirm that this VA Form 9 was transmitted on September 28, 2012.  

If in fact, the VA Form 9 was faxed on September 28, 2012, it would constitute a timely file substantive appeal, being within 60 days of the September 14, 2012, statement of the case.  However, no original of that VA Form 9 is of record.  

As to this, a letter was received from the appellant's attorney entitled "Board Pre-Hearing Brief, dated November 20, 2012, but received on November 26, 2012, which addressed entitlement to reopening of the claim for service connection for residuals of a head injury and service connection for residuals of a neck injury, as well as service connection for posttraumatic stress disorder and depression.  However, this was received more than one year after notification of the July 2011 rating decision which was appealed and more than 60 days after the September 14, 2012 statement of the case.  As such, it would not constitute a timely substantive appeal.  See 38 C.F.R. § 20.302(b)(1) (21013).  

This matter is referred to the RO for clarification and adjudication as to whether the appellant, via his attorney, perfected an appeal in a timely manner as to the July 2011 denial of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, and a total rating for compensation purposes based upon individual unemployability.  As these matters have not been adjudicated, the Board does not have appellate jurisdiction over them, and they referred to the RO for appropriate action.  The appellant and his attorney are informed that if the RO should find that the appeal was not perfected in a timely manner, such an adverse RO decision would itself be appealable to the Board.  38 C.F.R. § 19.34 (2013).  

REMAND

Social Security Administration Benefits

At the hearing before the Board in November 2012, the appellant's attorney stated that the appellant was in receipt of Social Security Administration (SSA) benefits because he was found to be disabled, and that those records were on file.  Page 3 of the transcript.  However, a review of the record shows that SSA records are not on file.  As these records may be relevant, they should be obtained.  "In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Thus, an attempt should be made to obtain all records from SSA pertaining to the appellant's award of SSA disability compensation.  

Service

The service personnel records show that he was in the U.S. Navy Reserves from July 1977 to August 1980.  A DD 214 indicates that he served on ACDUTRA from August 29, 1977, to March 31, 1978.  An enlistment examination into the Navy reserves in July 1977 found that the appellant had a scar on his left temple.  In an adjunct medical history questionnaire he reported having had a head injury and broken bones.  It was reported that he had been treated at that age of 19 for a broken jaw at the Crawford W. Long Hospital and by J. B., M.D..  A physician's note on the medical history questionnaire indicated that the appellant had had a fracture of the left mandible in 1975, with no sequelae.  Contained with the service treatment records are preservice reports of surgery in September 1975 for cerebral contusion and basilar skull fracture, and additional surgeries in October and November 1975, and scar revision in November 1976.   A June 1977 statement of Dr. John Bostwick states that the appellant was treated for a broken jaw from a car accident.  

On general examination in March 1978, the appellant's residuals scars from his 1975 vehicular accident were noted.  In an adjunct medical history questionnaire it was reported that he had broken a vertebra in his back when he was 15 years old and fell out of a tree, for which he was treated at Griffin Hospital by Dr. H.  

In a medical history questionnaire in January 1979, the appellant reported that from his 1975 auto accident his jaw still hurt occasionally, and his cerebellar contusion made it hard for him to think and remember clearly.  He reported he had numerous physical complaints as well as complaints of frequent or severe headaches, frequent trouble sleeping, depression or excessive worrying, and loss of memory or amnesia.  The appellant had similar complaints at the time of a general examination in October 1979.  

A December 1979 clinical record noted that because of continued physical difficulties resulting from an "AA" (automobile accident) the appellant should be dismissed from performing military duties.  His treatment summary from the Emory University Clinic had been reviewed.  It was recommended that the appellant be discharged from the reserves. No treatment summary from Emory University Clinic is of record.  

A December 9, 1979, examination for retention in the U.S. Navy Reserves found no psychiatric abnormality.  It was noted on the examination reported that the appellant had repeatedly been requested to furnish additional information pertaining to an auto accident but only recently had anything been received.  Due to numerous physical complaints and a write-up from a private physician the appellant should be considered "NPO" for retention.  A summary of defects noted possible sequelae from a crushing injury with temporal bone fracture, continual headaches, and memory problems.  

Also associated with the service treatment records is a February 1980 letter from Dr. J. B., of the Emory University Clinic, stating that the appellant had had a massive head injury and cerebral contusion in September 1976, and was unconscious for quite a period of time and subsequently required additional surgery in November 1976.  Dr. B. reported that the Appellant had depression at the tip of the skull and continued to have rather significant headaches, and the appellant should avoid any heavy work or activity that would increase intracranial pressure, as this would induce additional headaches.  In a letter in April 1980, Dr. B. reported that the appellant was seen in March complaining of headaches because of stressful work, and stated that the appellant should avoid any work which required lifting 100 lbs. or more and any intracranial pressure induced headaches.  

Records in June 1980 reflect that the appellant was discharged from the Navy reserves because he was not physically qualified for retention due to residuals of a skull fracture.  

Verification of ACDUTRA

At the November 2012 hearing before the Board, the appellant's attorney stated that in addition to the verified ACDUTRA from August 1977 to March 1978, the appellant had had ACDUTRA at Marietta, Georgia, and at the naval base in Jacksonville, Florida.  The attorney stated that there had been no attempt to obtain the service records of such periods of ACDUTRA.  

The service personnel records indicates that the appellant was in the Navy Reserves from August 1977 to August 1980, but each period of ACDUTRA has not been verified, although the record suggests that he did have a period of ACDUTRA during which he was stationed at Gulfport, Mississippi.   

However, from the appellant's testimony is suggested that the July 1977 examination may have been for commencement of a period of ACDUTRA, rather than simply for entrance into the reserves.  Accordingly, verification of the inclusive dates of all periods of ACDUTRA is required.  For this reason, the appellant and his attorney should be contacted and requested to provide all information which they have not already submitted which demonstrates the appellant's inclusive dates of all periods of ACDUTRA.  

Given the above, on remand, the RO should contact the appellant's reserve unit and attempt to verify the appellant's periods of ACDUTRA and obtain the appellant's service treatment records. The RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).  If the appellant's periods of ACDUTRA are unverifiable, that fact should be documented, in writing, in the record.  

Private Records

At the hearing before the Board in November 2012, the appellant's attorney stated that prior to a head injury during ACDUTRA, the appellant had been in a car accident in September 1975, in which he sustained a severe head injury, brain contusion, and skull fracture.  Nevertheless, two years later the appellant was found fit for enlistment into the reserves in August 1977.  Prior to such enlistment the appellant's civilian physician had stated that the appellant had a good prognosis and did not have to return for treatment unless the appellant felt it was necessary.  

In a medical history questionnaire in conjunction with a July 1977 service examination, the appellant reported having had a head injury and broken bones, and that he had been treated at that age of 19 for a broken jaw at the Crawford W. Long Hospital and by Dr. J. B.  A May 1976 letter from Dr. J. B. submitted in 1998, noted that the appellant was being followed by Dr. R. S. for a neurologic condition.  There has been no attempt to obtain these records.  

Inasmuch as it is implicitly asserted that an injury during ACDUTRA may have aggravated residuals of the preservice injury, obtaining such records is required.  

VA Records

The appellant testified that he believed that a VA magnetic resonance imaging of his neck in 1983 had found a growth.  However, the only VA treatment records on file begin in 2003.  Thus, the appellant and his attorney should be requested to provide information as to the inclusive dates of all VA treatment, preferably listing the inclusive dates of treatment at each VA medical facility.  

Examination

The RO has reopened the claim for service connection for residuals of a head injury.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2013) the VA duty to assist by obtaining a VA medical opinion attaches.  The above-cited evidence suggests that appellant may have current disability of the cervical spine or head, and he has rendered testimony of having had symptoms which he attributes to an injury during ACDUTRA.  However, the record includes no actual medical opinion in this regard.

Under these circumstances, the Board finds that a medical opinion-based on full consideration of the appellant's documented medical history and assertions, and supported by clearly-stated rationale would be helpful in resolving the service connection claims.  See 38 U.S.C.A. § 5103(West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the VA facility at which the appellant testified he had a magnetic resonance imaging of his neck in 1983.  The appellant and his attorney must be contacted to provide the current name and location of all treatment providers who treated, evaluated or hospitalized the appellant for his preservice injury, and they must be requested to execute and return the needed authorization or releases to obtain such records.  This must include, but not be limited to records of the Crawford Long Hospital, records of Dr. John Bostwick, and Dr. Robert Sears, and the Emory University Clinic.  A medical history questionnaire in the service records, dated in March 1978, indicated that the appellant had broken a vertebra in his back when he was 15 years old and for which he was treated at the Griffin Hospital by a Dr. Hunt.  These records must also be obtained. 

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the appellant's response, all pertinent VA clinical records prior to 2003 must be obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

2.  The RO must take the appropriate steps to contact the appropriate sources to verify the appellant's periods of ACDUTRA in the Navy reserves.  In making these requests, the RO must use the appellant's complete name, as listed on his Form DD 214.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

3.  The RO must take the appropriate steps to ensure that all service treatment records of all periods of ACDUTRA are on file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

4.  Contact the SSA and request the appellant's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

5.  Thereafter, the appellant must be afforded a VA neurological examination to determine whether any neck or head disorder was incurred in or aggravated by the appellant's active military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by these records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the appellant's statements, the examiner must state whether any diagnosed neck or head disorder is related to the appellant's active duty service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must notify the appellant that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

7.  The RO must ensure that all requested actions have been accomplished to the extent possible in compliance with this.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

